IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
BMADDOX ENTERPRISES LLC,

                              Plaintiff,

       against
                                                      CIVIL ACTION NO.: 17 Civ. 1889 (RA) (SLC)


MILAD OSKKOUIE, et al.,

                              Defendants.


                                             ORDER


SARAH L. CAVE, United States Magistrate Judge:

       The referral in this action has been reassigned to the undersigned (ECF Oct. 2, 2019).

       Plaintiff’s Letter‐Motion to stay the proceedings (ECF No. 172) is terminated as moot

because the stay entered by District Judge Ronnie Abrams remains in place in this action (See

ECF No. 178). The Clerk of Court is respectfully directed to close ECF No. 172.

       The Clerk of Court is respectfully directed to mail a copy of this order to defendant

Milad Oskouie at the address below.
Dated:     New York, New York
           October 10, 2019
                                                SO ORDERED

                                                _________________________
                                                SARAH L. CAVE
                                                United States Magistrate Judge



Mail To:   Milad Oskouie
           Tehran Province, Tehran, #20/4
           West Seventh St
           Ajoudaniye Ave
           Iran




                                            2
